SERIES D CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT
 
THIS SERIES D CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT (this “Agreement”)
is made and entered into as of March 1, 2011, by and among EGPI Firecreek, Inc.,
a Nevada corporation, and its subsidiaries (collectively, the “Company”), and
the investors listed on Schedule 1 attached hereto (who shall execute this
Agreement and who are collectively referred to as the “Investors”).
 
RECITALS
 
WHEREAS, the Company and the Investors are executing and delivering this
Agreement in reliance upon an exemption from securities registration pursuant to
Section 4(2) and/or Rule 506 of Regulation D (“Regulation D”) as promulgated by
the United States Securities and Exchange Commission (the “Commission”) under
the Securities Act of 1933, as amended (the “Securities Act”);
 
WHEREAS, the Company desires to authorize, issue and sell shares of its Series D
Convertible Preferred Stock, $0.001 par value per share (the “Series D Stock”)
to the Investors, and the Investors desire to purchase shares of the Series D
Stock, all on the terms and subject to the conditions herein set forth; and
 
WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering an Assingment and Bill of Sale
(the “Assignment and Bill of Sale Agreement”) pursuant to which the Investors
and its wholly-owned subsidiaries agree to sell to the Company all assets of
Ginzoil, Inc.,as described in the Assignment and Bill of Sale attached on
Exhibit “A” hereto.
 
NOW, THEREFORE, for and in consideration of the foregoing premises, the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:
 
1.           Authorization of Securities.  The Company has authorized the number
of shares of Series D Stock as provided herein, which shall be entitled to the
rights, privileges and preferences set forth in the Company’s Articles of
Incorporation as modified by the Certificate of Designation for the Series D
Stock that has been filed by the Company with the Nevada Secretary of State on,
before or within fifteen (15) days of the Closing.  As used in this Agreement,
the term “Preferred Stock” shall mean the shares of Series D Stock issued and
outstanding immediately after the closing described in Section 2. hereof and all
shares of Series D Stock issued in exchange or substitution therefor.  The
Series D Stock shall be convertible into shares of the Common Stock, $0.001 par
value per share (the “Common Stock”), as set forth in the Articles of
Incorporation.  The Company shall authorize and reserve five Hundred million
(500,000,000) of its previously authorized but unissued shares of Common Stock
to satisfy the rights of conversion and purchase of the holders of the Series D
Stock.  Any shares of Common Stock issuable upon conversion of the Series D
Stock, when issued, shall be referred to as “Conversion Shares”
                           
 DHL         DRA
 
 
 

--------------------------------------------------------------------------------

 
 
1.1           Sale and Purchase of Shares of the Series D Stock.  Subject to the
terms and conditions herein, the Company agrees to sell to the Investors, and
each of the Investors severally agrees to purchase from the Company on the date
hereof in accordance with this Agreement, the number of shares of Series D Stock
set forth opposite such Investor’s name on Schedule 1 at a purchase price of One
Thousand Dollars ($1,000.00) per share (the “Purchase Commitment ”).  The number
of shares purchased as indicated in Schedule 1, shall therefore represent a
value of $2,500,000.00.  The investors herby agree to return to the Company or
have canceled by the Company, a number of shares equal in value at the rate of
One Thousand Dollars ($1,000.00) per share, to any and all liabilities of or
Liens attached to or associated with the Tubb Lease or its Operator that would
have been the responsibility of Ginzoil Inc. had the transactions herein
contemplated not have taken place as determined on the closing date or shall
thereafter become known to Assignee that were incurred prior to the effective
date.  Further, the Holder agrees to deliver to Borrower all documents, if any,
evidencing the release of any and all liabilities and/or Liens as above
described.
 
2.           The Closing.  The closing of the sale of the Series D Stock shall
take place at 10:00 a.m. Boston time March 1, 2011 (the “Closing”).  The date
and time on which the Closing occurs shall be referred to as the “Closing
Date”.  On the Closing Date, the Company shall deliver to each of the Investors
purchasing shares of the Series D Stock on such date a stock certificate for the
number of shares of Series D Stock being acquired by such Investor, which shares
shall be registered in the Investor’s name or as otherwise designated by the
Investor.
 
3.           Representations and Warranties by the Company.  As a material
inducement to each of the Investors to enter into this Agreement and to purchase
the number of shares of the Series D Stock set forth after such Investor’s name
on Schedule 1, with the understanding that each Investor will be relying thereon
in consummating the transactions contemplated hereunder, the Company hereby
represents and warrants to each Investor that, except as set forth (i) in the
Disclosure Schedule attached hereto and prepared and delivered by the Company to
the Investors on the date hereof (the “Disclosure Schedule”), or (ii) the SEC
Documents (as defined herein), the statements contained in this Section 3 are
true and correct.  The Disclosure Schedule is arranged in sections corresponding
to the sections and subsections of this Section 3:
 
3.1.            Organization, Qualification and Power.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation, and has all requisite corporate power and
authority, and all governmental licenses, governmental authorizations,
governmental consents and governmental approvals, required to carry on its
business as now conducted and to own, lease and operate the assets and
properties of the Company as now owned, leased and operated.  The Company is
duly qualified or licensed to do business as a foreign corporation and is in
good standing in every jurisdiction in which the character or location of its
properties and assets owned, leased or operated by the Company or the nature of
the business conducted by the Company requires such qualification or licensing,
except where the failure to be so qualified, licensed or in good standing in
such other jurisdiction could not, individually or in the aggregate, have a
Material Adverse Effect (as defined herein) on the Company.  The Company has
heretofore delivered to the Investors complete and accurate copies of its
Articles of Incorporation and Bylaws, as currently in effect. The Company has
previously delivered to the Investors a complete and accurate list of all
jurisdictions in which the Company is qualified or licensed to do business as of
the date hereof.
 
3.2.            Authorization; Enforcement.  The Company has full power and
authority to enter into this Agreement, the related Debt Conversion Agreement,
any and all agreements referenced herein or therein, and all agreements and
documents related to the foregoing (collectively, the “Transaction Documents”)
and to carry out the transactions contemplated in the Transaction
Documents.  The Board of Directors of the Company and the Company’s stockholders
have taken all action required by law, the Company’s charter documents and
otherwise to duly and validly authorize and approve the execution, delivery and
performance by the Company of the Transaction Documents and the consummation by
the Company of the transactions contemplated in the Transaction Documents and no
other corporate proceedings on the part of the Company are necessary to
authorize the Transaction Documents or to consummate the transactions
contemplated thereby.  The Transaction Documents have been duly and validly
executed and delivered by the Company and constitute the legal, valid and
binding obligations of the Company, enforceable against it in accordance with
their respective terms, subject to laws of general application relating to
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and rules of law governing specific
performance, injunctive relief or other equitable remedies.
                           
 DHL         DRA
 
 
 

--------------------------------------------------------------------------------

 
 
3.3           Capitalization of the Company.  As of the approximate date hereof,
the authorized capital stock of the Purchaser consists of: (i) 3,000,000,000
shares of Common Stock, $0.001 par value per share, of which approximately
98,521,695 post 1:50 reverse split shares are issued and outstanding 181,752
shares are reserved for issuance pursuant to outstanding options and 130,000
shares are reserved for issuance pursuant to outstanding warrants, and (ii)
60,000,000 shares of Preferred Stock, $0.001 par value per share. There are
currently three series of Preferred Stock designated as follows: (i) 20,000,000
shares have been designated as Series A Preferred Stock, $0.001 par value per
share, of which none are issued outstanding; (ii) 20,000,000 shares have been
designated as Series B Preferred Stock, $0.001 par value per share, of which
none are issued and outstanding, and (iii) 20,000,000 shares of Series C
Preferred Stock, $0.001 par value per share, of which 14,287 are issued
outstanding. All of such outstanding shares have been validly issued and are
fully paid and non-assessable. There are common shares held in reserve for
potential issuance in behalf of other instruments, and not at 6 this time issued
and outstanding, in the amount of 3,860,010. Except as disclosed in the SEC
Documents or in the Schedules, no shares of Common Stock are subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Purchaser. Except as disclosed in the SEC Documents
no shares are reserved for issuance pursuant to the Purchaser’s stock option
plans, no shares are reserved for issuance pursuant to securities (other than
the Note and two prior convertible promissory notes in favor of the Buyer dated
October 25, 2010 in the amount of $50,000.00 and December 1, 2010 in the amount
of $40,000.00 for which an aggregate total of 44,665,012 shares of Common Stock
are presently reserved) exercisable for, or convertible into or exchangeable for
shares of Common Stock and 40,289,256 shares are reserved for issuance upon
conversion of the Note. All of such outstanding shares of capital stock are, or
upon issuance will be, duly authorized, validly issued, fully paid and
non-assessable. No shares of capital stock of the Purchaser are subject to
preemptive rights or any other similar rights of the shareholders of the
Purchaser or any liens or encumbrances imposed through the actions or failure to
act of the Purchaser. Except as disclosed in SEC documents, as of the effective
date of this Agreement, (i) there are no outstanding options, warrants, scrip,
rights to subscribe for, puts, calls, rights of first refusal, agreements,
understandings, claims or other commitments or rights of any character
whatsoever relating to, or securities or rights convertible into or exchangeable
for any shares of capital stock of the Purchaser or any of its Subsidiaries, or
arrangements by which the Purchaser or any of its Subsidiaries is or may become
bound to issue additional shares of capital stock of the Purchaser or any of its
Subsidiaries, (ii) there are no agreements or arrangements under which the
Purchaser or any of its Subsidiaries is obligated to register the sale of any of
its or their securities under the 1933 Act and (iii) there are no anti-dilution
or price adjustment provisions contained in any security issued by the Purchaser
(or in any agreement providing rights to security holders) that will be
triggered by the issuance of the Note or the Conversion Shares. The Purchaser
has furnished to the Buyer true and correct copies of the Purchaser’s
Certificate of Incorporation as in effect on the date hereof (“Certificate of
Incorporation”), the Purchaser’s By-laws, as in effect on the date hereof (the
“By-laws”), and the terms of all securities convertible into or exercisable for
Common Stock of the Purchaser and the material rights of the holders thereof in
respect thereto.
                           
 DHL         DRA
 
 
 

--------------------------------------------------------------------------------

 
 
3.4           Non-Contravention.  To the best of its knowlwedge and belief,
neither the execution, delivery and performance by the Company of the
Transaction Documents nor the consummation of the transactions contemplated
therein will (i) contravene or conflict with the charter documents of the
Company, (ii) contravene or conflict with or constitute a violation of any
provision of any Applicable Law (as defined herein) binding upon or applicable
to the Company or any of the Company’s assets, (iii) result in the creation or
imposition of any Lien (as defined herein) on any of the Company’s assets, other
than Permitted Liens (as defined herein), (iv) be in conflict with, constitute
(with or without due notice or lapse of time or both) a default under, result in
the loss of any material benefit under, or give rise to any right of
termination, cancellation, increased payments or acceleration under any terms,
conditions or provisions of any material note, bond, lease, mortgage, indenture,
license, contract, franchise, permit, instrument or other agreement or
obligation to which the Company is a party, or by which any of its properties or
assets may be bound, or (v) to the knowledge of the Company, disrupt or impair
any business relationship with any material supplier, customer, distributor,
sales representative or employee of the Company.  Neither the Company nor its
subsidiaries is in violation of any term of or in default under its charter
documents or any material contract, agreement, mortgage, indebtedness,
indenture, instrument, judgment, decree or order or any statute, rule or
regulation applicable to the Company or its subsidiaries.  The business of the
Company and its subsidiaries is not being conducted, and shall not be conducted
in violation of any material law, ordinance, or regulation of any governmental
entity.  Except as specifically contemplated by this Agreement and as required
under the Securities Act and any Applicable Law, the Company is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under or contemplated by the
Transaction Documents in accordance with the terms thereof.  All consents,
authorizations, orders, filings and registrations which the Company is required
to obtain pursuant to the preceding sentence have been obtained or effected on
or prior to the date hereof.  The Company and its subsidiaries are unaware of
any facts or circumstance, which might give rise to any of the foregoing.
 
3.5           Consents and Approvals.  No consent, approval, order or
authorization of or from, or registration, notification, declaration or filing
with (hereinafter sometimes separately referred to as a “Consent” and sometimes
collectively as “Consents”), any Person, including, without limitation, any
Governmental Authority (as defined herein), is required in connection with the
execution, delivery or performance of the Transaction Documents by the Company
or the consummation by the Company of the transactions contemplated therein.  To
the knowledge of the Company, there are no facts relating to the identity or
circumstances of the Company that would prevent or materially delay obtaining
any of the Consents other than a majority Consent which shall be obtained by or
at closing of the the contmeplated transaction.
 
3.6           Financial Statements; Undisclosed Liabilities.
 
(a)           To the best of the Company’s knowledge and belief, the Company has
previously delivered to the Investors complete and accurate copies of the
audited balance sheet of the Company as of December 31, 2009 (the “Latest
Balance Sheet”) and the unaudited statements of income of the Company quarter
ended September 30, 2010 (such statements of income and the Latest Balance Sheet
being herein referred to as the “Latest Financial Statements”).  The Latest
Financial Statements are based upon the information contained in the books and
records of the Company and fairly and accurately present the financial condition
of the Company as of the dates thereof and results of operations for the periods
referred to therein.  The Latest Financial Statements have been prepared in
accordance with GAAP (as defined herein) applicable to unaudited interim
financial statements (and thus may not contain all notes and may not contain
prior period comparative data which are required for compliance with GAAP), and
reflect all adjustments necessary to a fair and accurate statement of the
financial condition and results of operations of the Company for the interim
periods presented.
 
(b)           To the best of the Company’s knowledge and belief, all accounts,
books and ledgers related to the business of the Company and its subsidiaries
are properly and accurately kept, are complete in all material respects, and
there are no material inaccuracies or discrepancies of any kind contained or
reflected therein.  Neither the Company nor its subsidiaries have any of its
material records, systems, controls, data, or information recorded, stored,
maintained, operated or otherwise wholly or partly dependent upon or held by any
means (including any electronic, mechanical or photographic process, whether
computerized or not) which (including all means of access thereto and therefrom)
are not under the exclusive ownership (excluding licensed software programs) and
direct control of the Company or its subsidiaries.
                           
 DHL         DRA
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           To the best of the Company’s knowledge and belief, except as and
to the extent reflected in the Latest Balance Sheet, or any balance sheet
subsequetly filed with the SEC, the Company does not have any Liabilities (as
defined herein) of any nature, other than Liabilities incurred in the Ordinary
Course of Business (as defined herein) since the date of the Latest Balance
Sheet and Liabilities arising in connection with this Agreement and the
transactions contemplated herein.
 
3.7.         Assets and Properties.
 
(a)           Except as previously disclosed in the SEC Filings, the Company has
good and valid right, title and interest in and to or, in the case of leased
properties or properties held under license, good and valid leasehold or license
interests in, all of their assets and properties, including, but not limited to,
all of the machinery, equipment, terminals, computers, vehicles, and all other
assets and properties (real, personal or mixed, tangible or intangible)
reflected in the Latest Balance Sheet and all of the assets purchased or
otherwise acquired since the date of the Latest Balance Sheet, except those
assets and properties disposed of in the Company’s ordinary course of business
after the date of the Latest Balance Sheet.  The Company holds title to each
such property and asset free and clear of all Liens, except Permitted Liens, and
is in sole possession of, and has sole control of, its material assets.
 
(b)           Except as previously disclosed in the SEC Filings, the material
equipment owed by the Company has been properly maintained and is in good
operating condition and repair and is adequate for the uses for which they are
currently being put by the Company, normal wear and tear excepted.  To the
knowledge of the Company, no such asset is in need of maintenance or repair,
except for routine maintenance and repairs that are in the ordinary course.
 
(c)           Except as previously disclosed in the SEC Filings, the Company
owns or has the right to use all material property, real or personal, tangible
or intangible, which is necessary for the operation of its business in
substantially the same manner as it has been conducted during the period covered
by the Latest Balance Sheet.
 
3.8.         Compliance with Applicable Laws.  The Company has not violated or
infringed, nor is it in violation or infringement of, any Applicable Law or any
order, writ, injunction or decree of any Governmental Authority in connection
with its activities.  The Company, and its officers, directors, agents and
employees, have complied with all Applicable Laws.  No claims have been filed
against the Company alleging a violation of any Applicable Law.
 
3.9.         Permits.  To the best of its knowledge and belief, the Company has
conducted its business in compliance with all material terms and conditions of
all licenses, permits, quotas, authorizations, registrations and other approvals
that are necessary to the operation of, or relate solely to, the Company’s
business (collectively, the “Permits”).  Each Permit is valid and in full force
and effect and none of the Permits will be terminated, revoked, modified or
become terminable or impaired in any respect for any reason, except as would not
have a Material Adverse Effect.
 
3.10.       Receivables.  The accounts receivable and other receivables
reflected on the Latest Balance Sheet, and those arising after the date thereof,
are valid receivables that have arisen from bona fide transactions in the
Company’s ordinary course of business, are not subject to valid counterclaims or
setoffs, and are collectible in accordance with their terms, except as and to
the extent of the bad debt allowance reflected on the Latest Balance Sheet.
                           
 DHL         DRA
 
 
 

--------------------------------------------------------------------------------

 
 
3.11.           Litigation.  To the best of its knowledge and belief, there are
no (a) actions, suits, claims, hearings, arbitrations, proceedings (public or
private) or governmental investigations that have been brought by or against any
Governmental Authority nor any investigations or reviews by any Governmental
Authority against or affecting the Company, pending or, to the Company’s
knowledge, threatened, against or by the Company or any of its assets or which
seek to enjoin or rescind the transactions contemplated by this Agreement; or
(b) existing orders, judgments or decrees of any Governmental Authority naming
the Company as an affected party or otherwise affecting any of the assets or the
business of the Company.
 
3.12.           Tax Matters.  Except as otherwise noted in it’s filings with the
SEC, as and with the exception of its corporate federal income tax return for
the year ended December 31, 2010,  the Company has, or will have prior to
Closing, to the best of its knowledge and belief (a) properly completed and
filed all tax returns (federal, provincial, state, county, local and other)
relating to all excise, payroll, real estate, capital stock, intangible,
value-added, income, sales, use, service, employment, property and, without
limitation of the foregoing, all other taxes of every kind and nature which the
Company is required to file in connection with its business prior to the Closing
Date (i.e., the due date for such tax return being on or before the Closing
Date) and for which the non-payment of, or failure to file, could result in a
Lien on any of the Company’s assets, or result in the Investors becoming liable
or responsible therefor, and (b) paid in full all Taxes (as defined herein),
interest, penalties, assessments or deficiencies shown to be due to any taxing
authority on such returns.  The Company is not currently the beneficiary of any
extension of time within which to file any such return.  The Company is not a
party to any pending or, to the knowledge of the Company, any threatened action
or proceeding against the Company for the assessment or collection of Taxes by
any Governmental Authority, and there is no basis for any such action or
proceeding.  There are no audits pending with respect to any liabilities for
Taxes of the Company.
 
3.13.           Intentionally Omitted
 
3.14.           Intentionally Ommitted.
 
3.15.           Employee Benefit Plans.  The Company does not have any liability
arising directly or indirectly under Section 412 of the Code, or Section 302 of
Title IV of ERISA. The Company does not have any liability arising directly or
indirectly to or with respect to any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA.  The Company does not have any liability arising
under the Consolidated Omnibus Reconciliation Act of 1985, as amended, Section
4980B of the Code and Part 6 of Subtitle B of Title I of ERISA.  Nothing has
occurred or failed to occur with respect to any the Company Pension Plan that
could result in any liability to the Investors.
 
3.16.           Disclosure.  To the best of its knowledge and belief, no
representation or warranty by the Company in this Agreement and no statement
contained or to be contained in any document, certificate or other writing
furnished or to be furnished by the Company to the Investors, contains or will
contain any untrue statement of a material fact or omits or will omit to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.  There is
no fact that has not been disclosed to the Investors which has or could
reasonably be expected to have a Material Adverse Effect.
                           
 DHL         DRA
 
 
 

--------------------------------------------------------------------------------

 
 
3.17.           Investigation by the Investors.  Notwithstanding anything to the
contrary in this Agreement, (i) no investigation by the Investors shall affect
the representations and warranties of the Company under any of the Transaction
Document or contained in any other writing to be furnished to the Investors in
connection with the transactions contemplated thereunder, and (ii) such
representations and warranties shall not be affected or deemed waived by reason
of the fact that the Investors knew or should have known that any of the same is
or might be inaccurate in any respect.
 
3.18.           Environmental Laws.  The Company and its subsidiaries are (i) in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all Permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses, and (iii) are in compliance with all terms and
conditions of any such Permit, license or approval.
 
3.19.           Intentionally Ommitted.
 
3.20.           Regulatory Permits.  The Company and its subsidiaries possess
all material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, and neither the Company nor any such subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.
 
3.21.           Internal Accounting Controls.  The Company and each of its
subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability, and (iii) the recorded amounts for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
 
3.22.           SEC Documents: Financial Statements.  Since the date hereof, the
Company to the best of its knowledge and belief has filed reports, schedules,
forms, statements and other documents required to be filed by it with the
Commission under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) (all of the foregoing filed prior to the date hereof or amended after the
date hereof and all exhibits included therein and financial statements and
schedules thereto and documents incorporated by reference therein, being
hereinafter referred to as the “SEC Documents”).  The Company has delivered to
the Investors or their representatives, or made available through the
Commission’s website at www.sec.gov., complete and accurate copies of the SEC
Documents.
 
3.23.           The SEC Documents, to the best of the Company’s knowledge and
belief do not include any untrue statements of material fact, nor do they omit
to state any material fact required to be stated therein necessary to make the
statements made, in light of the circumstances under which they were made, not
misleading.
 
3.24.           Acknowledgment Regarding Investor’s Purchase of the Preferred
Stock. The Company acknowledges and agrees that the Investors are acting solely
in the capacity of an arm’s-length purchaser with respect to the Transaction
Documents and the transactions contemplated thereby.  The Company further
acknowledges that the Investors are not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated thereby and any advice
given by the Investors or any of their respective representatives or agents in
connection with the Transaction Documents and the transactions contemplated
thereby is merely incidental to such Investor’s purchase of the Preferred Stock
or the Conversion Shares.  The Company further represents to the Investor that
the Company’s decision to enter into the Transaction Documents has been based
solely on the independent evaluation by the Company and its representatives.
                           
 DHL         DRA
 
 
 

--------------------------------------------------------------------------------

 
 
3.25.           No General Solicitation.  None of the Company, its subsidiaries
or Affiliates (as defined herein), nor any person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D under the Securities Act) in connection with the
offer or sale of the Preferred Stock.
 
3.26.           No Integrated Offering.  None of the Company, its subsidiaries
or Affiliates, nor any person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
Preferred Stock under the Securities Act or cause this offering of the Preferred
Stock to be integrated with prior offerings by the Company for purposes of the
Securities Act.
 
3.27.           Certain Transactions.  Except for arm’s-length transactions
pursuant to which the Company makes payments in the ordinary course of business
upon terms no less favorable than the Company could obtain from third parties
and other than the grant of stock options disclosed in the SEC Documents, none
of the officers, directors, or employees of the Company, its subsidiaries or
Affiliates is presently a party to any transaction with the Company, its
subsidiaries or Affiliates (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.
 
3.28.           Fees and Rights of First Refusal.  The Company is not obligated
to offer the securities offered hereunder on a right of first refusal basis or
otherwise to any third parties, including but not limited to, current or former
shareholders of the Company, its subsidiaries, Affiliates, underwriters,
brokers, agents or other third parties.
 
3.29.           No Material Adverse Breaches, etc.  To the best of its knowledge
and belief, none of the Company, its subsidiaries or Affiliates is subject to
any charter, corporate or other legal restriction, or any judgment, decree,
order, rule or regulation which in the judgment of the Company’s officers has or
is expected in the future to have a Material Adverse Effect on the business,
properties, operations, financial condition, results of operations or prospects
of the Company or its subsidiaries.  To the best of its knowledge and belief,
none of the Company, its subsidiaries or Affiliates is in breach of any contract
or agreement which breach, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect on the business, properties,
operations, financial condition, results of operations or prospects of the
Company or its subsidiaries.
 
4.           Representations of the Investors.  Each of the Investors severally
represents to the Company for such Investor that:
 
4.1.           Investment Intent.  The shares of the Series D Stock and the
Conversion Shares into which such shares may be converted that are being
acquired by the Investor are being purchased for investment for the Investor’s
own account and not with the view to, or for resale in connection with, any
distribution or public offering thereof.  The Investor has no present plan or
intention to engage in a sale, exchange, transfer, distribution, redemption,
reduction in any way of the Investor’s risk of ownership by short sale or
otherwise, or other disposition, directly or indirectly of the Series D Stock
being acquired by the Investor pursuant to the Transaction Documents or the
Conversion Shares into which such shares may be converted.  The Investor is able
to bear the economic risk of its investment and has the knowledge and experience
in financial and business matters that it is capable of evaluating the merits
and risks (including tax considerations) of its investment, including the high
degree of risk of loss of the Investor’s entire investment herein.
                           
 DHL         DRA
 
 
 

--------------------------------------------------------------------------------

 
 
4.2.           Restrictions on Resale, Rule 144.  The Investor understands that
the shares of the Series D Stock have not been registered under the Securities
Act or any state securities laws by reason of their contemplated issuance in
transactions exempt from the registration requirements of the Securities Act
pursuant to Section 4(2) thereof or Rule 504, 505 or 506 promulgated under the
Securities Act and applicable state securities laws, and that the reliance of
the Company and others upon these exemptions is predicated in part upon this
representation by the Investor.  The Investor further understands that the
Series D Stock may not be transferred or resold without (i) registration under
the Securities Act and any applicable state securities laws, or (ii) an
exemption from the requirements of the Securities Act and applicable state
securities laws.  The Investor also understands that the Conversion Shares will
be issued without prior registration thereof under the Securities Act or
applicable state securities laws in reliance upon Section 4(2) of the Securities
Act and transactional exemptions from registration under applicable state
securities laws based upon appropriate representations of the Investor.  As
such, the Conversion Shares will be subject to transfer restrictions similar to
restrictions applicable to the Series D Stock.  The Investor understands that
(i) an exemption from such registration is not presently available pursuant to
Rule 144 promulgated under the Securities Act by the Commission, (ii) the
Company has made no commitment to become eligible for Rule 144, and (iii) in any
event the Investor may not sell any securities acquired hereunder pursuant to
Rule 144 prior to the expiration of a six month period (or such other period as
the Commission may hereafter adopt) after the Investor has acquired such
securities.  The Investor understands that any sales pursuant to Rule 144 can be
made only in full compliance with the provisions of Rule 144.
 
4.3.           Opinion Letter.  It shall be the Company’s responsibility to take
all necessary actions and to bear all such costs to issue the Common Stock as
provided herein, including the responsibility and cost for delivery of an
opinion letter to the transfer agent, if so required.  The person or entity in
whose name the certificate of Common Stock is to be registered shall be treated
as a shareholder of record on and after the Conversion Date.  Upon surrender of
the Preferred that are to be converted in part, the Company hereby acknowledges
that the date of consideration for the Preferred is the Issuance Date and shall
use all commercially reasonable best efforts to facilitate sales under Rule 144
of the Securities Act. If the Company’s counsel fails to provide a Rule 144
opinion letter in a timely manner, then the Company shall: (a) pay the
Investor’s counsel to write said Rule 144 opinion letter; and (b) instruct the
designated transfer agent to accept and rely upon the Rule 144 Opinion letter
attached hereto as Schedule 2.   In the event the Company has not provided such
opinion letter within five (5) days of a Conversion Notice being received, the
Investor shall have the right to charge the Company five hundred dollars ($500)
per day for each day after five (5) days the Company fails to deliver such
opinion.
 
4.4.           Location of Principal Office, Qualification as an Accredited
Investor, etc.  The state in which the Investor’s principal office (or domicile,
if the Investor is an individual) is located is the state set forth in the
Investor’s address on Schedule 1.  The Investor by execution of this Agreement
hereby represents that he, she or it qualifies as an “accredited investor” for
purposes of Regulation D promulgated under the Securities Act.  The Investor (i)
is an investor in securities of companies in the development stage and
acknowledges that it is able to fend for itself, and bear the loss of its entire
investment in the Series D Stock, and (ii) has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of the investment to be made by it pursuant to this Agreement.  If other
than an individual, the Investor also represents it has not been organized
solely for the purpose of acquiring the Series D Stock or the Conversion Shares.
                           
 DHL         DRA
 
 
 

--------------------------------------------------------------------------------

 
 
4.5.           Acts and Proceedings.  The Investor has full power and authority
to enter into and perform under the Transaction Documents in accordance with
their respective terms.  The Transaction Documents have been duly authorized by
all necessary action on the part of the Investor, has been duly executed and
delivered by the Investor, and is a valid and binding agreement of the Investor
and enforceable against the Investor in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally and to judicial limitations on the remedy of specific
enforcement and other equitable remedies.
 
4.6.           Exculpation Among Investors.  The Investor acknowledges that in
making the decision to invest in the Company, the Investor is not relying on any
other Investor or upon any person, firm or company, other than the Company and
its officers, employees and/or directors.  The Investor agrees that none of any
of the other Investor, nor their partners, employees, officers or controlling
persons, shall be liable for any actions taken by the Investor, or omitted to be
taken by the Investor, in connection with such investment.
 
4.7.           Disclosure of Information.  The Investor represents that the
Company has made available to the Investor at a reasonable time prior to the
execution of the Transaction Documents the  opportunity to ask questions and
receive answers from the Company’s management concerning the Company’s business,
management and financial affairs, the terms and conditions of the offering of
the Series D Stock and to obtain any additional information (that the Company
possesses or can acquire without unreasonable effort or expense) as may be
necessary to verify the accuracy of information furnished to such
Investor.  Investor further represents that it, except as otherwise provided by
law, is entering into the Transaction Documents and is acquiring the Series D
Stock without any representation or warranty, express or implied, by the Company
or any of its officers, directors, employees or affiliated, except as expressly
set forth in this Agreement.  The foregoing, however, does not limit or modify
the representations and warranties of the Company in the Transaction Documents
or the right of the Investors to rely thereon.
 
4.8.           Legend; Stop Transfer.  The Series D Stock, and any Conversion
Shares issued upon conversion thereof, shall bear a legend substantially similar
to the following:
 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
EITHER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR APPLICABLE BLUE
SKY LAWS, AND ARE SUBJECT TO CERTAIN INVESTMENT REPRESENTATIONS.  THESE
SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE OR TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION UNDER THE ACT AND SUCH APPLICABLE BLUE SKY LAWS, OR AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED.
 
The Company shall make a notation regarding the restrictions on transfer of the
Series D Stock and any such Conversion Shares in its books and the Series D
Stock and any such Conversion Shares shall be transferred on the books of the
Company only if transferred or sold pursuant to an effective registration
statement under the Securities Act covering the securities to be transferred or
an opinion of counsel satisfactory to the Company that such registration is not
required.
                           
 DHL         DRA
 
 
 

--------------------------------------------------------------------------------

 
 
Any legend endorsed on a certificate pursuant to Section 5.7 hereof shall be
removed, and the Company shall issue a certificate without such legend to the
holder of such security, if such security is being disposed of pursuant to a
registration under the Securities Act or pursuant to Rule 144 or any similar
rule then in effect or if such holder provides the Company with an opinion of
counsel satisfactory to the Company to the effect that a transfer of such
securities may be made without registration.  In addition, if the holder of such
securities delivers to the Company an opinion of such counsel to the effect that
no subsequent transfer of such securities will require registration under the
Securities Act, the Company will promptly upon such contemplated transfer
deliver new certificates evidencing such security that do not bear the legend
set forth in Section 5.7 hereof.
 
4.9.           No Brokers or Finders.  No person, firm or corporation has or
will have, as a result of any contractual undertaking by the Investor, any
right, interest or valid claim against the Investor or the Company for any
commission, fee or other compensation as a finder or broker, or in any similar
capacity, in connection with the transactions contemplated by the Transaction
Documents.  Each responsible Investor will indemnify and hold the Company
harmless against any and all liability with respect to any such commission, fee
or other compensation which may be payable or determined to be payable.
 
4.10.           No Governmental Review.  Each Investor understands that no
United States federal or state agency or any other government or governmental
agency has passed on or made any recommendation or endorsement of the Preferred
Stock or the Conversion Shares, or the fairness or suitability of the investment
in the Preferred Stock or the Conversion Shares, nor have such authorities
passed upon or endorsed the merits of the offering of the Preferred Stock or the
Conversion Shares.
 
4.11.           Receipt of Documents.  Each Investor and his or its counsel has
received and read in their entirety: (i) the Transaction Documents and each
representation, warranty and covenant set forth therein; (ii) all due diligence
and other information necessary to verify the accuracy and completeness of such
representations, warranties and covenants; (iii) the Company’s Form 10-KSB for
the fiscal year ended December 31, 2009; (iv) the Company’s Form 10-QSB for the
fiscal quarter ended September 30, 2010 and (v) answers to all questions each
Investor submitted to the Company regarding an investment in the Company; and
each Investor has relied on the information contained therein and has not been
furnished any other documents, literature, memorandum or prospectus.
 
4.12.           Due Formation of Corporate and Other Investors.  If the
Investors is a corporation, trust, partnership or other entity that is not an
individual person, it has been formed and validly exists and has not been
organized for the specific purpose of purchasing the Preferred Stock and is not
prohibited from doing so.
 
4.13.           No Legal Advice From the Company.  Each Investor acknowledges,
that it had the opportunity to review the Transaction Documents and the
transactions contemplated thereby with his or its own legal counsel and
investment and tax advisors.  Each Investor is relying solely on such counsel
and advisors and not on any statements or representations of the Company, its
subsidiaries, Affiliates or any of their respective representatives or agents
for legal, tax or investment advice with respect to this investment, the
transactions contemplated by the Transaction Documents or the securities laws of
any jurisdiction.
 
4.14.           Intentionally Omitted.
 
5.           Covenants.
 
5.1.           Best Efforts.  Each party shall use its best efforts to timely
satisfy each of the conditions to be satisfied by it as provided in Sections 8
and 9 hereof.
                           
 DHL         DRA
 
 
 

--------------------------------------------------------------------------------

 
 
5.2.           Reporting Status.  Until the earlier of (i) the date as of which
the Investors may sell all of the Conversion Shares without restriction pursuant
to Rule 144(k) promulgated under the Securities Act (or successor thereto), or
(ii) the date on which (A) the Investors shall have sold all the Conversion
Shares and (B) none of the Preferred Stock are outstanding (the “Registration
Period”), the Company shall file in a timely manner all reports required to be
filed with the Commission pursuant to the Exchange Act and the regulations of
the Commission thereunder, and the Company shall not terminate its status as an
issuer required to file reports under the Exchange Act even if the Exchange Act
or the rules and regulations thereunder would otherwise permit such termination.
 
5.3.           Registration of Shares. As outlined in the Certificate of
Designation.
 
5.4.           Reservation of Shares.  The Company shall take all action
reasonably necessary to at all times have authorized, and subject to the
limitations in Section 1, reserved for the purpose of issuance, such number of
shares of Common Stock as shall be necessary to effect the issuance of the
Conversion Shares.  If at any time the Company does not have available such
shares of Common Stock as shall from time-to-time be sufficient to effect the
conversion of all of the Conversion Shares, then the Company and its management
shall, upon the written request of the Investors, do the following: (i) call and
hold a special meeting of the shareholders within thirty (30) days of such
occurrence for the sole purpose of increasing the number of shares authorized,
(ii) recommend to the shareholders that they vote in favor of increasing the
number of shares of Common Stock authorized, and (iii) vote all of their shares
in favor of increasing the number of authorized shares of Common Stock.
 
5.5.           Listings or Quotation.  If not already done prior to the Closing,
the Company shall promptly secure the listing or quotation of the Conversion
Shares upon each national securities exchange, automated quotation system or The
National Association of Securities Dealers Inc.’s Over-The-Counter Bulletin
Board (“OTCBB”) or other market, if any, upon which shares of Common Stock are
then listed or quoted.  The Company shall use its best efforts to maintain, so
long as any other shares of Common Stock shall be so listed, such listing of all
Conversion Shares from time-to-time issuable under the terms of this
Agreement.  The Company shall maintain the Common Stock’s authorization for
quotation on the OTCBB.
 
5.6.           Fees and Expenses.  Each of the Company and the Investors shall
pay all costs and expenses incurred by such party in connection with the
negotiation, investigation, preparation, execution and delivery of the
Transaction Documents.
 
5.7.           Intentionally Ommitted.
 
5.8.           Intentionally Ommitted
 
5.9.           Transfer Agent.  The Company covenants and agrees that, in the
event that the Company’s agency relationship with the transfer agent should be
terminated for any reason after the Closing Date, the Company shall immediately
appoint a new transfer agent and shall require that the new transfer agent agree
to be bound by the terms of any transfer agent instructions issued by the
Company and in place as of the date hereof.
 
5.10.         Intentionally Ommitted.
 
6.           Conditions To The Company’s Obligation To Sell.  The obligation of
the Company hereunder to issue and sell the Preferred Stock to the Investors at
the Closing(s) is subject to the satisfaction, at or before the Closing Date(s),
of each of the following conditions, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion:
                            
 DHL         DRA
 
 
 

--------------------------------------------------------------------------------

 
 
6.1.           Each Investor shall have executed the Transaction Documents and
delivered them to the Company.
 
6.2.           The representations and warranties of the Investors shall be true
and correct in all material respects as of the date when made and as of the
Closing Date(s) as though made at that time (except for representations and
warranties that speak as of a specific date), and the Investors shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Investors at or prior to the Closing Date(s).
 
6.3.            The Company authorizes and has received approval from Secretary
of State of Nevada for the New Series D Preferred stock.
 
6.4.            No events of default have occurred under the transaction
documents.
 
6.5.           The Assignment and Bill of Sale attached on Exhibit “A” hereto
has been recorded or delivered by an attorney satisfactory to the Company, and
specifically for the purpose of recording in the appropriate County or Counties
in the State of Texas, the referenced oil and gas assets and interests for
recording in the name of the Company’s wholly owned subsidiary, Energy
Producers, Inc.
 
7.           Conditions To The Investor’s Obligation To Purchase.  The
obligation of the Investors hereunder to purchase the Preferred Stock at the
Closing(s) is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions, provided that these conditions are for the
Investors’ sole benefit and may be waived by the Investors at any time in their
sole discretion:
 
7.1.           The Company shall have executed the Transaction Documents and
delivered the same to the Investors.
 
7.2.           The Common Stock shall be authorized for quotation on the OTCBB,
trading in the Common Stock shall not have been suspended for any reason.
 
7.3.
 
7.4.           To the best knowledge of the Company, the representations and
warranties of the Company shall be true and correct in all material respects
(except to the extent that any of such representations and warranties is already
qualified as to materiality in Section 4 hereof, in which case, such
representations and warranties shall be true and correct without further
qualification) as of the date when made and as of the Closing Date as though
made at that time (except for representations and warranties that speak as of a
specific date) and the Company shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required by
the Transaction Document to be performed, satisfied or complied with by the
Company at or prior to the Closing Date.  If requested by the Investor, the
Investor shall have received a certificate, executed by the CEO or President of
the Company, dated as of the Closing Date, to the foregoing effect and as to
such other matters as may be reasonably requested by the Investor.
                           
 DHL         DRA
 
 
 

--------------------------------------------------------------------------------

 
 
7.5.           The Company shall have delivered or subscribed for delivery in a
method satisfactory to the Investors the Preferred Stock in the respective
amounts set forth opposite each Investors name on Schedule 1 attached hereto.
 
7.6.           The Company shall have delivered to the Investors a certificate
of good standing from the Nevada Secretary of State.
 
7.7.           The Company shall have reserved out of its authorized and
unissued Common Stock, solely for the purpose of effecting the conversion of the
Preferred Stock, shares of Common Stock to effect the conversion of all of the
Conversion Shares then outstanding.
 
7.8.           No Events of Default shall have occurred under the Transaction
Documents.
 
8.           Indemnification.
 
8.1.           In consideration of the Investor’s execution and delivery of this
Agreement and acquiring the Preferred Stock and the Conversion Shares hereunder,
and in addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless the
Investors and each other holder of the Preferred Stock and the Conversion
Shares, and all of their officers, directors, employees and agents (including,
without limitation, those retained in connection with the transactions
contemplated by the Transaction Documents) (collectively, the “Investor
Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Investor Indemnitee is a
party to the action for which indemnification hereunder is sought), and
including reasonable attorneys’ fees and disbursements (the “Indemnified
Liabilities”), incurred by the Investor Indemnitees or any of them as a result
of, or arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated thereby, (b) any
breach of any covenant, agreement or obligation of the Company contained in the
Transaction Documents or any other certificate, instrument or document
contemplated thereby, or (c) any cause of action, suit or claim brought or made
against such Indemnitee and arising out of or resulting from the execution,
delivery, performance or enforcement of the Transaction Documents or any other
instrument, document or agreement executed pursuant thereto by any of the
parties thereto, any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of the issuance of the Preferred Stock
or the Conversion Shares or the status of the Investor or holder of the
Preferred Stock or the Conversion Shares.  To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities, which is permissible under applicable law.
 
8.2.           In consideration of the Company’s execution and delivery of the
Transaction Documents, and in addition to all of the Investor’s other
obligations under the Transaction Documents, the Investor shall defend, protect,
indemnify and hold harmless the Company and all of its officers, directors,
employees and agents (including, without limitation, those retained in
connection with the transactions contemplated by the Transaction Documents)
(collectively, the “Company Indemnitees”) from and against any and all
Indemnified Liabilities incurred by the Indemnitees or any of them as a result
of, or arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Investors in the Transaction Documents,
instrument or document contemplated thereby or executed by the Investor, (b) any
breach of any covenant, agreement or obligation of the Investors contained in
the Transaction Documents or any other certificate, instrument or document
contemplated thereby or executed by the Investor, or (c) any cause of action,
suit or claim brought or made against such Company Indemnitee based on material
misrepresentations or due to a material breach and arising out of or resulting
from the execution, delivery, performance or enforcement of the Transaction
Documents or any other instrument, document or agreement executed pursuant
thereto by any of the parties thereto.  To the extent that the foregoing
undertaking by each Investor may be unenforceable for any reason, each Investor
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities, which is permissible under applicable law.
                           
 DHL         DRA
 
 
 

--------------------------------------------------------------------------------

 
 
9.           Definitions.  The following terms, as used herein, have the
following meanings:
 
9.1.           “Affiliate” means, with respect to any person or entity, another
person or entity that, directly or indirectly, (i) has a ten percent (10%) or
more equity interest in that person or entity, (ii) has ten percent (10%) or
more common ownership with that person or entity, (iii) controls that person or
entity, or (iv) shares common control with that person or entity.  “Control” or
“controls” for purposes hereof means that a person or entity has the power,
direct or indirect, to conduct or govern the policies of another person or
entity.
 
9.2.           “Agreement” has the meaning set forth in the Introduction.
 
9.3.           “Applicable Law” means, with respect to any Person, any domestic
or foreign, federal, state or local common law or duty, case law or ruling,
statute, law, ordinance, policy, guidance, rule, administrative interpretation,
regulation, code, order, writ, injunction, directive, judgment, decree or other
requirement of any Governmental Authority applicable to such Person or any of
its Affiliates or Plan Affiliates or any of their respective properties, assets,
officers, directors, employees, consultants or agents (in connection with such
officer’s, director’s, employee’s, consultant’s or agent’s activities on behalf
of such Person or any of its Affiliates or Plan Affiliates).
 
9.4.           “Capital Stock” has the meaning set forth in Section 4.3 hereof.
 
9.5.           “Articles of Incorporation” means the Company’s Articles of
Incorporation as filed with the Nevada Secretary of State, as may be amended
from time to time.
 
9.6.           “Closing” has the meaning set forth in Section 3 hereof.
 
9.7.           “Closing Date” has the meaning set forth in Section 3 hereof.
 
9.8.           “Code” means the Internal Revenue Code of 1986, as amended, and
the regulations or other binding pronouncements promulgated thereunder.
 
9.9.           “Common Stock” has the meaning set forth in Section 1 hereof.
 
9.10.           “Company” has the meaning set forth in the Introduction.
 
9.11.           “Compensation Plan” means any material benefit or arrangement
that is not either a Pension Plan or a Welfare Plan, including, without
limitation, (i) each employment or consulting agreement, (ii) each arrangement
providing for insurance coverage or workers’ compensation benefits, (iii) each
bonus, incentive bonus or deferred bonus arrangement, (iv) each arrangement
providing termination allowance, severance or similar benefits, (v) each equity
compensation plan, (vi) each current or deferred compensation agreement,
arrangement or policy, (vii) each compensation policy and practice maintained by
the Company or any ERISA Affiliate of the Company covering the employees, former
employees, directors and former directors of the Company and the beneficiaries
of any of them, and (viii) each agreement, arrangement or plan that provides for
the payment of compensation to any person who provides services to the Company
and who is not an employee, former employee, director or former director of the
Company.
                           
 DHL         DRA
 
 
 

--------------------------------------------------------------------------------

 
 
9.12.           “Consent” or “Consents” have the meanings set forth in Section
4.5 hereof.
 
9.13.           “Contracts” means all contracts, agreements, options, leases,
licenses, sales and accepted purchase orders, commitments and other instruments
of any kind, whether written or oral, to which the Company is a party on the
Closing Date, including the Scheduled Contracts.
 
9.14.           “Conversion Shares” has the meaning set forth in Section 1
hereof.
 
9.15.           “Disclosure Schedule” has the meaning set forth in Section 4
hereof.
 
9.16.           “Effective Date” has the meaning set forth in Section 6.3
hereof.
 
9.17.           “Employee Benefit Plan” means all Pension Plans, Welfare Plans
and Compensation Plans.
 
9.18.           “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.
 
9.19.           “ERISA Affiliate” means any “person,” within the meaning of
Section 7701(a)(1) of the Code, that together with the Company is considered a
single employer pursuant to Section 414(b), (c), (m) or (o) of the Code or
Section 3(5) or 4001(b)(1) of ERISA.
 
9.20.           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
9.21.           “Filing Date” has the meaning set forth in Section 6.3 hereof.
 
9.22.           “GAAP” means generally accepted accounting principles in the
United States, consistently applied.
 
9.23.           “Governmental Authority” means any foreign, domestic, federal,
territorial, state or local governmental authority, quasi-governmental
authority, instrumentality, court, government or self-regulatory organization,
commission, tribunal or organization or any regulatory, administrative or other
agency, or any political or other subdivision, department or branch of any of
the foregoing.
 
9.24.           “Intellectual Property” means all rights in patents, patent
applications, trademarks (whether registered or not), trademark applications,
service mark registrations and service mark applications, trade names, trade
dress, logos, slogans, tag lines, uniform resource locators, Internet domain
names, Internet domain name applications, corporate names, copyright
applications, registered copyrighted works and commercially significant
unregistered copyrightable works (including proprietary software, books, written
materials, prerecorded video or audio tapes, and other copyrightable works),
technology, software, trade secrets, know-how, technical documentation,
specifications, data, designs and other intellectual property and proprietary
rights used in or necessary to the conduct of the business of the Company, but
excluding third-party off-the-shelf computer programs.
 
9.25.           “Investors” has the meaning set forth in the Introduction.
 
9.26.           “Latest Balance Sheet” has the meaning set forth in Section
4.6(a) hereof.
 
9.27.           “Latest Financial Statements” has the meaning set forth in
Section 4.6(a) hereof.
                           
 DHL         DRA
 
 
 

--------------------------------------------------------------------------------

 
 
9.28.           “Liability” or “Liabilities” means any liabilities, obligations
or claims of any kind whatsoever whether absolute, accrued or un-accrued, fixed
or contingent, matured or un-matured, asserted or unasserted, known or unknown,
direct or indirect, contingent or otherwise and whether due or to become due,
including without limitation any foreign or domestic tax liabilities or deferred
tax liabilities incurred in respect of or measured by the Company’s income, or
any other debts, liabilities or obligations relating to or arising out of any
act, omission, transaction, circumstance, sale of goods or services, state of
facts or other condition which occurred or existed on or before the date hereof,
whether or not known, due or payable, whether or not the same is required to be
accrued on the financial statements or is disclosed on the Disclosure Schedule.
 
9.29.           “Lien” means, with respect to any asset, any mortgage, title
defect or objection, lien, pledge, charge, security interest, hypothecation,
restriction, encumbrance, adverse claim or charge of any kind in respect of such
asset.
 
9.30.           “Material Adverse Effect” means, with respect to the Company, an
individual or cumulative adverse change in or effect on its business, customers,
customer relations, operations, properties, working capital condition (financial
or otherwise), assets, properties, liabilities or prospects (financial or
otherwise) that (i) is reasonably expected to be materially adverse to its
business, properties, working capital condition (financial or otherwise),
assets, liabilities or prospects (financial or otherwise); or (ii) would prevent
it from consummating the transactions contemplated hereby.
 
9.31.           “Material Customers” has the meaning set forth in Section 4.17
hereof.
 
9.32.           “Ordinary Course of Business” means any action taken by the
Company that is (i) consistent with its past practices and is taken in the
ordinary course of its normal day-to-day operations, and (ii) not required to be
specifically authorized by its Board of Directors.
 
9.33.           “Penalty Date” has the meaning set forth in Section 6.3 hereof.
 
9.34.           “Pension Plan” means an “employee pension benefit plan” as such
term is defined in Sections 3(2) or 3(3) of ERISA and all other material
employee benefit arrangements or programs relating to the Company’s business,
including, without limitation, any such arrangements or programs providing
severance pay, sick leave, vacation pay, salary continuation for disability,
retirement benefits, deferred compensation, bonus pay, incentive pay, stock
options, hospitalization insurance, medical insurance and life insurance,
sponsored or maintained by the Company or any Affiliate of the Company or to
which the Company or any Affiliate of the Company is obligated to contribute
thereunder on behalf of any current or former employee who performed services
with respect to the Company’s business.
 
9.35.           “Permits” has the meaning set forth in Section 4.9 hereof.
 
9.36.           “Permitted Liens” means (i) Liens for Taxes or governmental
assessments, charges or claims the payment of which is not yet due, or for Taxes
the validity of which are being contested in good faith by appropriate
proceedings; (ii) statutory Liens of landlords and Liens of carriers,
warehousemen, mechanics, materialmen and other similar Persons and other Liens
imposed by Applicable Law incurred in the Ordinary Course of Business for sums
not yet delinquent or being contested in good faith; (iii) Liens relating to
deposits made in the Ordinary Course of Business in connection with workers’
compensation, unemployment insurance and other types of social security or to
secure the performance of leases, trade contracts or other similar agreements;
and (iii) other Liens set forth on the Disclosure Schedule; provided, however,
that, with respect to each of clauses (i) through (iii), to the extent that any
such Lien on that arose prior to the date of the Latest Balance Sheet and
relates to, or secures the payment of, a Liability that is required to be
accrued for under GAAP, such Lien shall not be a Permitted Lien unless all such
Liabilities have been fully accrued or otherwise reflected on the Latest Balance
Sheet.  Notwithstanding the foregoing, no Lien arising under the Code or ERISA
with respect to the operation, termination, restoration or funding of any
Employee Benefit Plan sponsored by, maintained by or contributed to by the
Company or any of its ERISA Affiliates or arising in connection with any excise
tax or penalty tax with respect to such Employee Benefit Plan shall be a
Permitted Lien.
                           
 DHL         DRA
 
 
 

--------------------------------------------------------------------------------

 
 
9.37.           “Person” means an individual, corporation, partnership, limited
liability company, association, trust, estate or other entity or organization,
including a Governmental Authority.
 
9.38.           “Plan Affiliate” means, with respect to any Person, any Employee
Benefit Plan sponsored by, maintained by or contributed to by such Person, and
with respect to any Employee Benefit Plan, any Person sponsoring, maintaining or
contributing to such plan or arrangement.
 
9.39.           “Preferred Stock” has the meaning set forth in Section 1 hereof.
 
9.40.           “Purchase Commitment” has the meaning set forth in Section 2
hereof.
 
9.41.           “Scheduled Contracts” has the meaning set forth in Section 4.12
hereof.
 
9.42.           “SEC Documents” has the meaning set forth in Section 4.26
hereof.
 
9.43.           “Securities Act” means the Securities Act of 1933, as amended.
 
9.44.           Security Agreement” has the meaning set forth in the Recitals.
 
9.45.           “Series D Stock” has the meaning set forth in the Recitals.
 
9.46.           “Tax” or “Taxes” means all taxes imposed of any nature including
federal, state, local or foreign net income tax, alternative or add-on minimum
tax, profits or excess profits tax, franchise tax, gross income, adjusted gross
income or gross receipts tax, employment related tax (including employee
withholding or employer payroll tax, FICA or FUTA), real or personal property
tax or ad valorem tax, sales or use tax, excise tax, stamp tax or duty, any
withholding or back up withholding tax, value added tax, severance tax,
prohibited transaction tax, premiums tax, environmental tax, intangibles tax or
occupation tax, together with any interest or any penalty, addition to tax or
additional amount imposed by any Governmental Authority (domestic or foreign)
responsible for the imposition of any such tax.  The term Tax shall also include
any Liability of the Company for the Taxes of any other Person under U.S.
Treasury Regulations Section 1.1502-6 (or similar provisions of state, local or
foreign law), as a transferee or successor by contract or otherwise.
 
9.47.           “Tax Return” means all returns, declarations, reports,
estimates, forms, information returns and statements or other information
required to be filed with respect to any Tax.
 
9.48.           “Transaction Documents” has the meaning set forth in Section 4.2
hereof.
 
9.49.           “Welfare Plan” means an “employee welfare benefit plan” as such
term is defined in Section 3(1) of ERISA (including without limitation a plan
excluded from coverage by Section 4 of ERISA).
                           
 DHL         DRA
 
 
 

--------------------------------------------------------------------------------

 
 
10.           Miscellaneous.
 
10.1.           Waivers, Amendments and Approvals.  In each case in which
approval of the Investors is required by the terms of this Agreement, such
requirement shall be satisfied by a vote or the written action of the
Investors.  With the written consent of the Investors, the obligations of the
Company under this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively) and with the written
approval of the Investors, the Company may enter into a supplementary agreement
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of this Agreement; provided, however, that no
such waiver or supplemental agreement shall amend the terms of the shares of the
Series D Stock as set forth in the Articles of Incorporation (any such amendment
to the terms of the shares of Series D Stock shall require the vote of the
holders of shares of Series D Stock called for by the Articles of
Incorporation).
 
10.2.           Written Changes, Waivers, Etc.  Neither this Agreement nor any
provision hereof may be changed, waived, discharged or terminated orally, except
by a statement in writing signed by the party against which enforcement of the
change, waiver, discharge or termination is sought, except to the extent
provided in Section 11.1 hereof.
 
10.3.           Notices.  Any and all notices required or permitted to be given
to a party pursuant to the provisions of this Agreement will be in writing and
will be effective and deemed to provide such party sufficient notice under this
Agreement on the earliest of the following: (i) at the time of personal
delivery, if delivery is in person; (ii) one (1) business day after deposit with
an express overnight courier for United States deliveries, or two (2) business
days after such deposit for deliveries outside of the United States, with proof
of delivery from the courier requested; or (iii) three (3) business days after
deposit in the United States mail by certified mail (return receipt requested)
for United States deliveries.  All notices for delivery outside the United
States will be sent by express courier.  All notices not delivered personally
will be sent with postage and/or other charges prepaid and properly addressed to
the party or parties to be notified at such address or addresses as such party
or parties may designate by one of the indicated means of notice herein to the
other party or parties hereto.
 
10.4.           Survival of Representations, Warranties, Etc.  All
representations, warranties, covenants and agreements contained herein,
including the indemnification obligations set forth in Section 9 hereof, shall
survive after the execution and delivery of this Agreement or such certificate
or document, as the case may be, for a period of two (2) years.
 
10.5.           Delays or Omissions.  Except as expressly provided herein, no
delay or omission to exercise any right, power or remedy accruing to any party
under this Agreement shall impair any such right, power or remedy of such party
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence thereto, or of a similar breach or default thereafter occurring;
nor shall any waiver of any single breach or default be deemed a waiver of any
other breach or default theretofore or thereafter occurring.  Any waiver,
permit, consent or approval of any kind or character on the part of any party
hereto of any breach or default under this Agreement, or any waiver on the part
of any party of any provisions or conditions of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such
writing.
 
10.6.           Other Remedies.  Any and all remedies herein expressly conferred
upon a party shall be deemed cumulative with, and not exclusive of, any other
remedy conferred hereby or by law on such party, and the exercise of anyone
remedy shall not preclude the exercise of any other.
 
10.7.           Attorney Fees.  Should suit be brought to enforce or interpret
any part of this Agreement, the prevailing party shall be entitled to recover,
as an element of the costs of suit and not as damages, reasonable attorney fees
to be fixed by the court (including, without limitation, costs, expenses and
fees on any appeal).  The prevailing party shall be the party entitled to
recover its costs of suit, regardless of whether such suit proceeds to final
judgment.  A party not entitled to recover its costs shall not be entitled to
recover attorney fees.  No sum for attorney fees shall be counted in calculating
the amount of a judgment for purposes of determining if a party is entitled to
recover costs or attorney fees.
                            
 DHL         DRA
 
 
 

--------------------------------------------------------------------------------

 
 
10.8.           Entire Agreement.  This Agreement, the exhibits hereto, the
documents referenced herein and the exhibits thereto, constitute the entire
understanding and agreement of the parties hereto with respect to the subject
matter hereof and thereof and supersede all prior and contemporaneous agreements
or understandings, inducements or conditions, express or implied, written or
oral, between the parties with respect hereto and thereto.  The express terms
hereof control and supersede any course of performance or usage of the trade
inconsistent with any of the terms hereof.
 
10.9.           Severability.  Should any one or more of the provisions of this
Agreement or of any agreement entered into pursuant to this Agreement be
determined to be illegal or unenforceable, all other provisions of this
Agreement and of each other agreement entered into pursuant to this Agreement,
shall be given effect separately from the provision or provisions determined to
be illegal or unenforceable and shall not be affected thereby.  The parties
further agree to replace such void or unenforceable provision of this Agreement
with a valid and enforceable provision which will achieve, to the extent
possible, the economic, business and other purposes of the void or unenforceable
provision.
 
10.10.           Successors and Assigns.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon and be enforceable
by the successors and assigns of the parties hereto, including the holder(s)
from time-to-time of any of the Series D Stock.  This Agreement is intended for
the benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
 
10.11.           Governing Law.  The validity, terms, performance and
enforcement of this Agreement shall be governed and construed by the provisions
hereof and in accordance with the laws of the State of Nevada, without respect
to the conflict of laws
 
10.12.           Counterparts.  This Agreement may be executed concurrently in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
 
10.13.           Publicity.  The Company and the Investors shall have the right
to approve, before issuance any press release or any other public statement with
respect to the transactions contemplated hereby made by any party; provided,
however, that the Company shall be entitled, without the prior approval of the
Investors, to issue any press release or other public disclosure with respect to
such transactions required under applicable securities or other laws or
regulations (the Company shall use its best efforts to consult the Investors in
connection with any such press release or other public disclosure prior to its
release and Investors shall be provided with a copy thereof upon release
thereof).
 
10.14.           Further Assurances.  Each party shall do and perform, or cause
to be done and performed, all such further acts and things, and shall execute
and deliver all such other agreements, certificates, instruments and documents,
as the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
10.15.           Tacking.  For purposes of calculating the holding period for
the Preferred Stock purchased pursuant to this Agreement and the Common Shares
underlying the Preferred Stock, the Investors shall tack back to the Closing
Date.  The Company shall not adopt a position inconsistent with the foregoing or
contest such tacking for any reason, and the Company shall use its best efforts
to cooperate with Dutchess in any efforts Dutchess may undertake to assert such
tacking in connection with the future sale of the Preferred Stock purchased
pursuant to this Agreement or any securities issued upon the conversion of such
Preferred Stock or any other purpose.
                           
 DHL         DRA
 
 
 

--------------------------------------------------------------------------------

 
 
10.16.           No Strict Construction.  The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
10.17.           Headings.  The headings of this Agreement are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Agreement.
 
10.18.           Disputes Under Stock Purchase Agreement. All disputes arising
under this Agreement shall be governed by and interpreted in accordance with the
laws of the State of Nevada,  without regard to principles of conflict of
laws.  The parties to this Agreement shall submit all disputes arising under
this Agreement to arbitration in Las Vegas, Nevada before a single arbitrator of
the American Arbitration Association (the “AAA”).  The arbitrator shall be
selected by application of the rules of the AAA, or by mutual agreement of the
parties, except that such arbitrator shall be an attorney admitted to practice
law in the State of Nevada. No party hereto will challenge the jurisdiction or
venue provisions as provided in this section. Nothing in this section shall
limit the Holder's right to obtain an injunction for a breach of this Agreement
from a court of law.  Any injunction obtained shall remain in full force and
effect until the arbitrator, as set forth in herein, fully adjudicates the
dispute.
 
10.19.           Limitation on Amount of Conversion and
Ownership.  Notwithstanding anything to the contrary in this Agreement, in no
event shall the Holder be entitled to convert that amount of Preferred Series D,
and in no event shall the Company permit that amount of conversion, into that
number of shares, which when added to the sum of the number of shares of Common
Stock beneficially owned, (as such term is defined under Section 13(d) and Rule
13d-3 of the Securities Exchange Act of 1934, as may be amended, (the “Exchange
Act”)), by the Holder, would exceed four and ninety-nine one hundredths percent
(4.99%) of the number of shares of Common Stock outstanding on the Conversion
Date, as determined in accordance with Rule 13d-1(j) of the Exchange Act.  In
the event that the number of shares of Common Stock outstanding as determined in
accordance with Section 13(d) of the Exchange Act is different on any Conversion
Date than it was on the Closing Date, then the number of shares of Common Stock
outstanding on such Conversion Date shall govern for purposes of determining
whether the Holder would be acquiring beneficial ownership of more than four and
ninety-nine one hundredths percent (4.99%) of the number of shares of Common
Stock outstanding on such Conversion Date.  However, nothing in this Section
3.2(i) shall be read to reduce the amount of principal, Interest or penalties,
if any, due to the Holder.
 
Intentionally left blank
                            
 DHL         DRA
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Series D Convertible
Preferred Stock Purchase Agreement to be executed by their respective officers
thereunto duly authorized as of the day and year first above written.
 

 
THE COMPANY:
     
EGPI FIRECREEK, INC.
       
By:
  
 
Name:
Dennis Alexander
 
Its:
Chairman of the Board & CEO

                            
 DHL         DRA
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 1
List of Investors, Signatures and Purchase Commitments


Name
 
Signature
 
Address/Facsimile
Number of Investor
 
Purchase
Commitment
($)
   
Purchase
Commitment (#
Shares)
                       
 Dutchess Private Equities Fund Ltd.
 
 
 
___________________
Douglas H. Leighton, Director
 
 
 
Douglas H. Leighton
c/o Dutchess Capital Management
50 Commonwealth Ave., Suite 2
Boston, MA 02116
Tel: 617-301-4700
Fax: 617-249-0947
 
 
 
$
 
 
2,500,000
     
 
 
2,500
                                                                               
                         

                            
 DHL         DRA
 
 
 

--------------------------------------------------------------------------------

 
 
 SCHEDULE 2
 

Computreshare
350 Indiana st   Suit 750
Golden Colorado
Telephone: (303) 262-0678
Facsimile: (312) 601-2312
e-mail:  Essential.registry@computershare.com


RE: Issuance of Common Stock


To Whom It May Concern:


Please use this letter as authorization to have the attached request for the
issuance of free trading shares, pursuant to paragraph Rule 144 of the
Securities Act, to Dutchess Private Equities Fund, Ltd which acquired the fully
paid, non-assessable securities.


The Company does hereby instruct Computershare  to rely on the opinion for
resale of shares from Vincent & Rees, L.C.


The Company represents that Dutchess is not recognized as an affiliate of the
company.


Regards,


Dennis Alexander
Chief Executive Officer
EGPI Firecreek Inc.
                           
 DHL         DRA
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”


ASSIGNMENT AND BILL OF SALE


To A


SERIES D CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT (this “Agreement”) is
made and entered into as of March 1, 2011, by and among EGPI Firecreek, Inc., a
Nevada corporation, and its subsidiaries (collectively, the “Company”), and the
investors listed on Schedule 1 attached hereto (who shall execute this Agreement
and who are collectively referred to as the “Investors”).
 
[ATTACHED ON THE NEXT PAGE(S) WHEN COMPLETED]
                           
 DHL         DRA
 
 

--------------------------------------------------------------------------------

 
 